Reasons for Allowance
This action is in response to the Application filed 10/08/2020. The Claims as set forth are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter is considered as a whole with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
As to claim 1, the limitation “a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier: activate the NAN operation of the Wi-Fi transceiver
As to claim 12, the limitation “a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver,-4-Application No.: 17/065,969 Docket: 1235-960 CON2 (SP15074-US-CA2)based on the reception of the BLE signal comprising the first service identifier, activate the NAN operation of the Wi-Fi transceiver. perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device” in combination with ALL (and not the limitations in isolation) the limitations of each of the claims is not fairly taught by the art made of record.
Remaining dependent claims 2-11, 13-20 depend on claims 1 and 12 respectively, and therefore contain the limitations noted above by virtue of dependence and are similarly distinguished over the prior art. 
Therefore claims 1-20 set forth distinguishing elements over the art made of record when the limitations of claims 1-20 are considered together with all the limitations of the claims (and not in isolation).
With respect to the art made of record including United States Patent Application Publication US-20140082205 to Abraham et al (hereinafter d1), United States Patent Application Publication US-20140254426 to Abraham et al hereinafter d2), United States Patent Application Publication US-20150071121 to Patil et al (hereinafter d3) United States Patent Application Publication US-20150172391 to Kasslin et al (hereinafter d4), (wherein d1, d2, d3, d4 represent the most relevant art). Independent claim 1 recites receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster. D1 is directed to a method that includes determining, at a first mobile device, a post-discovery communication technique for communicating within a mobile device cluster after a discovery interval. During the discovery interval, a discovery message may be sent. The discovery message indicates the post-discovery communication protocol for communicating within the mobile device cluster after the discovery interval. The discovery message may further indicate a time interval for sending and receiving a paging request. In response to the receipt of the discovery message a second mobile devices may send a paging request, the paging request including a security information request. The method further includes sending from the first mobile device a paging response including security information and exchanging one or more post-discovery communications with the second mobile device using the security information. D2 is directed to methods, apparatus, and computer readable storage mediums for enabling reduced power consumption in wireless devices operating in a neighbor aware network. In d2, a method includes generating a first message, the first message indicating beacon transmit window information, the beacon transmit window information indicating a first time interval when one or more beacon messages are transmittable, and transmitting the first message on the neighbor aware network. D3 is directed to a method for wireless service delivery, which includes transmitting, by a first wireless node, and receiving, from each of a plurality of wireless nodes, a service discovery message for a service. The method may further include selecting one of the plurality of wireless nodes based on a link quality metric associated with each of the plurality of wireless nodes. The method may additionally include establishing a communication pathway to a provider of the service through a link to the selected wireless node. D4 discloses discovery of networks in a wireless communications medium. In example embodiments, a method comprises inserting, by an apparatus, an indication associated with a neighbor awareness network to be advertised to an apparatus address field of a wireless advertisement packet; and transmitting, by the apparatus, the wireless advertisement packet including the inserted indication associated with the neighbor awareness network to be advertised. The packet may be a Bluetooth Low Energy ADV_IND PDU packet or a Bluetooth Low Energy ADV_SCAN_IND PDU packet. The apparatus's address field may be a non-resolvable private address format in an AdvA field of either the Bluetooth Low Energy ADV_IND PDU packet or the Bluetooth Low Energy ADV_SCAN_IND PDU packet. The apparatus may be operating in a Neighbor Awareness Networking (NAN) network or intending to operate in a NAN network.
Independent Claim 1 requires the teaching of  receiving, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier activating the NAN operation of the Wi-Fi transceiver; performing, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster. Independent Claim 12 includes similar recitations.
According to the limitations noted above independent claims 1 and 12 recite the distinguishing limitations including at least  "receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier: activate the NAN operation of the Wi-Fi transceiver perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster” or “transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier, activate the NAN operation of the Wi-Fi transceiver. perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device” which limitations distinguish over the prior art made of record. Further, noted limitations distinguish over the art made of record wherein transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier, activate the NAN operation of the Wi-Fi transceiver. perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device is not explicitly taught by any of the art made of record, alone or in any reasonable combination. In contrast, d1 discloses that the first mobile device 110 transmits the discovery message including information about time to receive a request, and performs communication based on post-discovery communication indicating the discovery message. Furthermore, d1 discloses that the discovery message is transmitted to the "potential members" of the mobile device cluster. It is noted that (d1 Paragraph [0026]) as shown above, the device which receives the discovery message is NOT a member of the cluster when the first mobile device 100 transmits the discovery message. More specifically, d1 discloses that the first mobile device sends a discovery message which indicates a time when the first mobile device will be on to receive association requests. That is, the time of d1 is a "common" time to receive requests for mobile devices near the first mobile device. In contrast, the amended Claim 1 recites performance a time synchronization..., after performing the time synchronization, receive, from the external electronic device through the Wi-Fi transceiver, a frame including first data within at least one discovery window (DW) ... wherein the transmission time information includes first information for indicating a start of the time duration and second information for indicating an end of the time duration including the transmission time information includes first information for indicating a start of the time duration and second information for indicating an end of the time duration indicated by a relative time with respect to a discovery window to which the electronic device and the external electronic device is synchronized. Wherein, although the time synchronization may be performed by using a discovery message, the frame including the first data is received after a discovery and the synchronization. D2 discloses that the receiver and transmitter perform cluster synchronization. However, the details of the limitations noted above with respect to Claims 1 and 12 cannot be derived from the mere cluster synchronization of d2. Thus, d2 fails to remedy the deficiency of d1 when the entirety of the claims is considered as a whole. In addition, while amended Claim 1 recites transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the BLE signal, receive, through the BLE module, a second service identifier from an external device in the NAN cluster, in response to the first service identifier corresponding to a second service identifier, activate the Wi-Fi transceiver. perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device, d1 discloses that the first mobile device transmits the discovery message, and receive the requests according to the post-discovery communication indicated by the discovery message. That is, amended Claim 1 requires that transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the BLE signal, receive, through the BLE module, a second service identifier from an external device in the NAN cluster, in response to the first service identifier corresponding to a second service identifier, activate the Wi-Fi transceiver. perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device.  On the contrary, the first mobile device of d1 notifies when the first mobile device is in the on state which is able to receive the requests, to "potential" members of the cluster and fails to disclose the details of relative time information. It is noted that d1, d2 and d3 disclose features for a discovery process and a synchronization process, but fail to disclose " transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the BLE signal, receive, through the BLE module, a second service identifier from an external device in the NAN cluster, in response to the first service identifier corresponding to a second service identifier, activate the Wi-Fi transceiver. perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device" or  “receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster”. 
Thus, claims 1 and 12 are distinguished over d1, d2, d3, d4 considered alone or in any reasonable combination. Wherein d1, d2, d3, d4 alone or in any reasonable combination fails to teach, suggest or make obvious all the limitations of claims 1 and 12. Claims 2-11 which depend from claim 1,  and claims 13-20 which depend from claim 12 contain the limitations noted above by virtue of dependence and add further distinguishing limitations (when considered together with the amendments of the respective independent claims) and are also allowed. Therefore claims 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Double Patenting

In order to provide clarity of record the Examiner provides the following reasoning with respect to the analysis performed with respect to double patenting. The Examiner notes the analysis resulted in the determination that no issue with respect to double patenting is present with respect to Parent Applications 14/952,500 (now US Pat. 10,341,942) and 16/378,126 (now US Pat. No. 10,880,824) and provides the following for clarity of record. Claims 1 and 12 of the present Application requires the limitations "receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier: activate the NAN operation of the Wi-Fi transceiver perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster” or “transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier, activate the NAN operation of the Wi-Fi transceiver. perform, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device” which sets forth the explicit use of BLE module which is used to receiving, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, based on the reception of the BLE signal comprising the first service identifier activating the NAN operation of the Wi-Fi transceiver; performing, through the activated NAN operation of the Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster. Independent Claim 12 includes similar recitations. Such limitations stand in contrast to US Pat. 10,341,942 which sets forth a related but patentable distinct invention requiring e, a discovery message, control the receiver to receive, from the first device, a first proximity service data during a synchronized discovery window (DW) after performing synchronization based on the received discovery message, wherein the first proximity service data comprises information associated with a second proximity service data to be transmitted within an interval between DWs, control the receiver to receive, based on the first proximity service data, the second proximity service data from the first device, within the interval between DWs, in response to receiving the first proximity service data, wherein the first proximity service data comprises, channel information for the second proximity service data, a transmission time point of the second proximity service data, address information for transmitting the second proximity service data by a transmission device, and address information for receiving the second proximity service data by a reception device. US Pat. No. 10,880,824 distinctly requires a wireless fidelity (Wi-Fi) transceiver; and a processor, coupled with the Wi-Fi transceiver, configured to: perform a time synchronization with at least one device in the NAN cluster, wherein the at least one device comprises an external electronic device, after performing the time synchronization, receive, from the external electronic device through the Wi-Fi transceiver, a frame including first data within at least one discovery window (DW) among a plurality of DWs, wherein the first data comprises channel information for transferring second data, and transmission time information for transferring the second data, and control the Wi-Fi transceiver to receive the second data at a channel corresponding to the channel information during a time duration corresponding to the transmission time information, wherein the transmission time information includes first information for indicating a start of the time duration indicated by a relative time with respect to a discovery window to which the electronic device and the external electronic device is synchronized. However, in consideration of both patents, neither require the limitations An electronic device operable in a neighbor awareness networking (NAN) cluster, the electronic device comprising: a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster, in the manner and combination set forth in claims 1 and 12 of the present application.  Therefore, no double patenting issues exist with respect to the patents at hand. 
Information Disclosure Statement


The Examiner notes changes to the considered References of the information disclosure statement filed 12/14/2020. The IDS cite two NPL documents, the first of which has an insufficient citation that does not include a date, and is not provided in the Application file for consideration. The second of which, is cited with a date, however the document is not provided for consideration and is not part of the file. NOL documents must be provided by the Applicant for consideration.  Accordingly, the NPL references remain in the IDS and the IDS has been placed in the application file, but the first two NPL references are lined through and have not been considered.

Conclusion


The prior art made of record discloses the following:
US 20150172391 A1 to Kasslin et al discloses discovery of networks in a wireless communications medium. In example embodiments, a method comprises inserting, by an apparatus, an indication associated with a neighbor awareness network to be advertised to an apparatus address field of a wireless advertisement packet; and transmitting, by the apparatus, the wireless advertisement packet including the inserted indication associated with the neighbor awareness network to be advertised. The packet may be a Bluetooth Low Energy ADV_IND PDU packet or a Bluetooth Low Energy ADV_SCAN_IND PDU packet. The apparatus's address field may be a non-resolvable private address format in an AdvA field of either the Bluetooth Low Energy ADV_IND PDU packet or the Bluetooth Low Energy ADV_SCAN_IND PDU packet. The apparatus may be operating in a Neighbor Awareness Networking (NAN) network or intending to operate in a NAN network.
US 20210029625 A1 to Jung et al discloses electronic device (101,102,104) comprises a Bluetooth low energy (BLE) module, and a wireless fidelity (Wi-Fi) transceiver. A processor (120) is operatively coupled with the BLE module and the Wi-Fi transceiver configured to receive a BLE signal through the BLE module. A first service identifier used to trigger an Neighbor awareness networking (NAN) operation of the Wi-Fi transceiver. The first service identifier corresponding to a second service identifier of the electronic device activates the Wi-Fi transceiver to perform the NAN operation, and transmit the second service identifier through the BLE module. A time synchronization with at least one device in the NAN cluster is performed through the activated Wi-Fi transceiver for providing a service indicated by the first service identifier, and after performing the time synchronization, the Wi-Fi transceiver controls to receive data from an external device in the NAN cluster.
US 20190150062 A1 to Bradley et al. discloses direct communication with neighboring mobile stations, e.g., direct communication between the wireless stations without utilizing an intermediate access point. Embodiments of the disclosure relate to a mechanism for a device to trigger, via a first interface, service discovery over a second interface. In some embodiments, the service discovery can involve the exchange of one or more Bloom filters.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643